Citation Nr: 1110227	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, among other things, denied service connection for tinnitus. 

That February 2008 rating decision also denied service connection for bilateral (i.e., right and left ear) hearing loss and for peripheral neuropathy of the upper and lower extremities.  The Veteran filed a timely notice of disagreement (NOD) in July 2008, in response, contesting the denial of the claims for service connection for upper and lower extremity peripheral neuropathy, while noting that he accepted the RO's denial of his claim for service connection for bilateral hearing loss.  See 38 C.F.R. §§ 20.201, 20.302.  Under these circumstances, the RO generally is required to issue a statement of the case (SOC) concerning the claims for service connection for peripheral neuropathy of the upper and lower extremities, after receipt of which he would be given time to perfect an appeal of these other claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (2010).  In a February 2009 decision, however, the RO granted these additional claims, assigning 20 percent ratings for each upper extremity and 10 percent ratings for each lower extremity, retroactively effective from October 11, 2006.  Since the Veteran did not appeal these ratings or effective date, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).



FINDING OF FACT

The Veteran's tinnitus was first documented many years after his separation from the military and has not been etiologically linked to his service - including to any repeated exposure to excessively loud noise (i.e., acoustic trauma) he may have experienced in service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letter from the RO to the Veteran in March 2007, which properly informed him of what evidence was required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter also discussed the downstream disability-rating and effective-date elements of his claim, see Dingess, supra, and was issued prior to initially adjudicating his claim in February 2008, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a VA audiological examination to determine whether his tinnitus is related to noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The VA audiologist that performed the evaluation considered the Veteran's pertinent medical, occupational and recreational history before offering an opinion concerning the etiology of his tinnitus.  The VA compensation examiner also explained why the tinnitus is not the result of noise exposure during the Veteran's military service, so there was rationale for the opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the duties to notify and assist has unduly prejudiced the Veteran, such that it would be outcome determinative of his claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.


II.  Service Connection for Tinnitus

The Veteran is requesting service connection for tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  But for the reasons and bases set forth below, the Board finds that the preponderance of the evidence is against the claim, so it must be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Turning now to the facts of this particular case.  The evidence shows the Veteran received a diagnosis of tinnitus at the conclusion of his October 2007 VA audiological evaluation.  So there is no disputing he has tinnitus.  Indeed, because of its inherently subjective nature, even a layman such as him is considered competent to report the observable manifestations of tinnitus like the ringing, buzzing, roaring, or clicking sound mentioned.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Resolution of this claim, therefore, ultimately turns on whether this condition is attributable to his military service - and, in particular, the noise exposure alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, the most probative evidence concerning this determinative issue of causation indicates his tinnitus is unrelated to his military service.

The record indicates the Veteran probably was exposed to loud noise during his military service, as in fact nearly every soldier is at one time or another in the course of his training, responsibilities, etc.  His DD Form 214 lists his military occupational specialty (MOS) as a radio relay equipment repairman.  However, his service treatment records (STRs) make no reference to tinnitus, such as complaints of ringing, buzzing, roaring, or clicking sounds in his ears.  These records concerning his service also make no reference to any hearing loss in either ear, which is significant since it is accepted that tinnitus is often considered to have a common etiology with, or to be secondary to, sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).  Keep in mind also that service connection already has been denied for hearing loss, and the Veteran did not appeal the RO's denial of that claim.

Of particular relevance, an audiological evaluation performed during his military separation examination in May 1967 revealed, in the right ear, only a 5-decibel loss in the 500 and 3000 Hertz (Hz) frequencies, a zero-decibel loss in the 1000 and 2000 Hz frequencies, and a 10-decibel loss in the 4000 Hz frequency.  Testing of his left ear revealed a 10-decible loss in the 500 Hz frequency, a 5-decibel loss in the 1000 and 2000 Hz frequencies, and a zero-decibel loss in the 3000 and 4000 Hz frequencies.  These findings do not show any hearing loss in either ear, since the threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records (STRs).  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  So the Veteran's lay testimony regarding the type and extent of symptoms he may have experienced during his military service, even if competent, must be weighed against the other evidence in the file, including his unremarkable STRs, to ultimately determine the probative value of his lay testimony in relation to this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Thus, in the absence of complaints of tinnitus or objective evidence of hearing loss in either ear while in service, the STRs provide highly probative evidence against his claim, though not the sole factor in determining whether his tinnitus is a consequence of his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, the record shows the Veteran first reported experiencing tinnitus when he filed his claim in July 2007.  So that was not until some 40 years after his military service had ended in 1967, hence, other probative evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), it was held that supporting medical nexus evidence is not always or categorically required to link a current disability to service.  And this is all the more true when, as here, the type of condition claimed is readily amenable to lay diagnosis or comment on its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But, again, the Veteran's lay testimony concerning this must be weighed against the other evidence in the file, including any medical evidence addressing this determinative issue of causation, to in turn assess what evidence is most probative.

And, here, no medical evidence indicates the Veteran's relatively recently diagnosed tinnitus is related to his military service or specifically to any of the events that occurred during his service like repeated exposure to loud noise.  In fact, to the contrary, the October 2007 VA examination report includes a medical opinion concluding the Veteran's tinnitus is unrelated to his military service.  During that interview and evaluation, the VA audiologist noted the Veteran's history of noise exposure during his military service from aircraft, gunfire, and mortar noise.  So there was acknowledgment of this history and acceptance of likely noise exposure during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The Veteran also reported that he had worked as a mechanic since service, so had additional noise exposure in his civilian employment while working with power tools, although he added that he did not believe that job was excessively noisy.  He further indicated that he had first noticed tinnitus approximately ten years earlier, thereby placing the onset of his tinnitus in 1997 or thereabouts, which was still some 30 years after his military service had ended.  The evaluating VA audiologist thus concluded:

It is less likely as not that there is a reasonable nexus between this [Veteran's] tinnitus and military noise exposure because:

1.  It was most likely the same etiology as the hearing loss.
2.  Onset was remote in time to the reported military noise exposure.

This evaluating VA audiologist thus considered it very significant that there was no earlier indication of tinnitus or hearing loss, that is, more contemporaneous to the noise exposure in service.  This opinion constitutes the most compelling evidence against the Veteran's claim since it is based on a review of the pertinent medical and other history and is supported by sound rationale.  Nieves-Rodriguez, 22 Vet. App. at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


Thus, the most probative (competent and credible) evidence indicates the Veteran's tinnitus is unrelated to his military service.  In sum, the Board places significant probative value on the lack of any complaints involving tinnitus during service, the lack of any hearing loss in service (including during the separation examination, when there was an audiogram), the vast number of years between the conclusion of the Veteran's military service and the first documented post-service evidence of tinnitus, and, most significant, the VA examiner's unfavorable opinion that the Veteran's tinnitus is unrelated to any noise exposure he experienced during service.

In his March 2009 substantive appeal (on VA Form 9), the Veteran disputed the notion that he only had experienced tinnitus since 1997 or thereabouts, explaining instead that he had told the evaluating VA audiologist that it was at least 10 years since he had noticed the ringing/buzzing in his ears.  He then added, "I just made this quick comment not understanding the significance of my answer.  I want to correct my statement that I had this condition for a longer time and much sooner after departing the military then (sic) just 10 years ago as noted in the examination.  This condition as I think carefully back in time goes back much further[,] twenty or twenty five years at least."  But this assertion that he instead first noticed tinnitus some twenty to twenty-five years prior to the VA examination, even if true, only places the date of onset of his tinnitus back to sometime between 1982 and 1987, so still some 15 to 20 years after he left the military in 1967.  So this revision of the history of this condition does not necessarily support his claim that his tinnitus dates back to or is related to his military service, as even using this revised date of onset is still far removed from when his service ended.


For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal must be denied.


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


